DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polak et al. (hereinafter Polak – US Doc. No. 20100103198).
Regarding claim 1, Polak discloses a computer-implemented method to modify usage of display device pixels, the method comprising: monitoring, by a computing system, usage of a plurality of pixels of a display device (see paragraph 0034); determining, by the computing system based on analysis of the usage of the plurality of pixels, a target usage level (see paragraphs 0032 and 0038); identifying, by the computing system, that a first usage level of a first pixel of the plurality of pixels does not satisfy the target usage level (see paragraphs 0037-0042 and 0065); configuring, in a screensaver image, a pixel that corresponds with the first pixel to have an intensity relative to other pixels of the screensaver image that, when presented on the display device, decreases a difference in usage between the first pixel and other pixels of the plurality of pixels (see paragraph 0065); subsequently selecting, by the computing system and in response to having identified that the first usage level of the first pixel does not satisfy the target usage level, an occasion at which to present the screensaver image on the display device (paragraphs 0066-0067); and communicating the screensaver image to the display device during the selected occasion (paragraph 0067).
Regarding claim 2, Polak discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the display device comprises an organic light-emitting diode display device (see paragraph 0029).
Regarding claim 3, Polak discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that monitoring the usage of the plurality of pixels of the display device includes monitoring an activated intensity of each pixel in the plurality of pixels at each of a plurality of times (paragraphs 0037-0038).
Regarding claim 4, Polak discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that determining the target usage level includes selecting multiple pixels from the plurality of pixels that have greatest usage levels among the plurality of pixels and using the usage levels for the multiple pixels that have the greatest usage levels to determine the target usage level (see paragraphs 0039-0041).
Regarding claim 5, Polak discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that determining the target usage level includes selecting multiple pixels in proximity to the first pixel and using the usage levels for the multiple pixels in proximity to the first pixel to determine the target usage level (paragraph 0039).
Regarding claim 6, Polak discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that monitoring the usage of the plurality of pixels of the display device includes reducing, by the computing system, a common level of usage from all pixels in the plurality of pixels responsive to determining that all pixels in the plurality of pixels have at least the common level of usage (see paragraphs 0039-0041).
Regarding claim 8, Polak discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that selecting the occasion at which to present the screensaver image includes identifying that the display device is in an off state (paragraph 0067).
Apparatus claims 10-15 and 17 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-6 and 8 (respectively).  Therefore apparatus claims 10-15 and 17 correspond to method claims 1-6 and 8 (respectively), and are rejected for the same reasons of anticipation as discussed above.
Furthermore, regarding claim 10, Polak further discloses one or more processors (Figure 1, elements 22 and 30); and one or more computer readable devices (inherently disclosed by Figure 21; see also paragraph 0031).
Claims 19 and 20 have limitations similar to those treated in the above rejections of claims 1 and 3 respectively, and are met by the reference as discussed above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Polak et al. (hereinafter Polak – US Doc. No. 20100103198) in view of Tamura et al. (hereinafter Tamura – JP09091253A).
Regarding claims 7 and 16, Polak discloses all of the limitations of claims 1 and 10 as discussed in the claim 1 and 10 rejections above.  Polak does not disclose the use of an external power supply.
Tamura discloses a display wherein the controller controls the state of the screen saver based on an external power source being present or not (see Abstract).
It would have been obvious to combine the display as disclosed by Polak with the screen saver control and external power source discrimination as disclosed by Tamura, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Polak et al. (hereinafter Polak – US Doc. No. 20100103198) in view of Mayer (US Doc. No. 20080177994).
Regarding claims 9 and 18, Polak discloses all of the limitations of claims 9 and 18 as discussed in the claim 9 and 18 rejections above.  Polak does not disclose determining the condition of the screen saver based on a proximity sensor.
Mayer discloses an OLED display wherein a proximity sensor is used to determine the state of the screen saver (see paragraph 0064).
It would have been obvious to combine display as disclosed by Polak with the proximity sensor screen saver control as disclosed by Mayer, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694